Dissenting Opinion by
Judge Blatt :
I must respectfully dissent.
In Morgan v. Giant Markets, Inc., Pa. , 397 A.2d 415 (1979), where causal connection was not established by medical testimony, our Supreme Court declared:
Where one is doing an act that requires force or strain and pain is experienced at the point of force or strain, the injury may be found to have been established. Pain is an excellent symptom of injury.
Pa. at , 397 A.2d at 416.
It seems to me that the facts of the instant case fall within this rule and thus constitute substantial evidence to support the referee’s finding of a causal connection. Moreover, the doctor’s testimony, which the *489majority thinks precludes recovery, suggests to me that the claimant’s work may have aggravated a preexisting condition, which would not, of course, defeat her right to compensation. Workmen’s Compensation Appeal Board v. State Workmen’s Insurance Fund, 19 Pa. Commonwealth Ct. 605, 339 A.2d 158 (1975).
I would therefore reverse the Board and reinstate the decision of the referee.